Exhibit 99.2 ATTUNITY LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the Six Months Ended June 30, 2014 Cautionary Statement Regarding Forward-Looking Statements Except for the historical information contained in the following sections, the statements contained in the following sections are “forward-looking statements” within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Because such statements deal with future events, they are subject to various risks and uncertainties and actual results could differ materially from our current expectations. Factors that could cause or contribute to such differences include, but are not limited to: our reliance on strategic relationships with our distributors, original equipment manufacturer (“OEMs”), value-added resellerS ("VARs") and "go-to-market" and other business partners, and on our other significant customers; our ability to expand our business into the SAP market and the success of our Gold Client offering; risks and uncertainties relating to acquisitions, including costs and difficulties related to integration of acquired businesses; timely availability and customer acceptance of Attunity's new and existing products, including Attunity Maestro; changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; a shift in demand for products such as Attunity's products; the impact on revenue of economic and political uncertainties and weaknesses in various regions of the world, including the commencement or escalation of hostilities or acts of terrorism; and other factors and risks on which Attunity may have little or no control. This list is intended to identify only certain of the principal factors that could cause actual results to differ. For a more detailed description of the risks and uncertainties affecting our company, reference is made to our Annual Report on Form 20-F for the year ended December 31, 2013, which is on file with the Securities and Exchange Commission ("SEC"), and the other risk factors discussed from time to time by our company in reports filed or furnished to the SEC. Except as otherwise required by law, we undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. General Introduction Unless indicated otherwise by the context, all references below to: · “we”, “us”, “our”, “Attunity”, or the “Company” are to Attunity Ltd and its subsidiaries; · “dollars” or “$” are to United States dollars; · “NIS” or “shekel” are to New Israeli Shekels; · "Big Data" are to very large and complex quantities of datasets that are difficult to process using traditional data processing applications; · "Convertible Notes" or "Notes" are to the convertible promissory notes we issued to certain investors pursuant to a Note and Warrant Purchase Agreement, dated March 22, 2004, as amended from time to time, by and between us and the investors, or the Note Agreement; · “Hayes” are to Hayes Technology Group, Inc., an Illinois corporation we acquired in December 2013; and · "RepliWeb" are to RepliWeb Inc., a U.S.-based leading provider of enterprise file replication and managed file transfer technologies, which we acquired in September 2011. You should read the following discussion and analysis in conjunction with our unaudited consolidated financial statements for the six months ended June 30, 2014 and notes thereto, and together with our audited consolidated financial statements for the year ended December 31, 2013 filed with the SEC as part of our Annual Report on form 20-F for the year ended December 31, 2013. Overview We were founded in 1988 and became a public company in the United States in 1992. We have been delivering software solutions to organizations around the world for over twenty years and we are now a leading provider of information availability software solutions that enable access, sharing, replication, management, consolidation and distribution of data, including Big Data, across heterogeneous enterprise platforms, organizations, and the cloud. Our software solutions include data replication (Replicate and Gold Client), CDC, data connectivity (Attunity Connect), EFR, MFT and cloud data transfer (CloudBeam). These solutions benefit our customers’ businesses by enabling real-time access and availability of data and files where and when needed, across the maze of heterogeneous systems making up today’s IT environment. Our software is commonly used for projects such as data warehousing, big data analytics, reporting, migration and modernization, ARA, data distribution and cloud initiatives. Through distribution, OEM agreements and strategic relationships with global-class partners, our solutions have been deployed at thousands of organizations worldwide in all areas of industry, including government, healthcare, financial services, insurance, oil & gas, manufacturing, retail, pharmaceuticals and the supply chain industry. Financial Highlights Total revenues in the first six months of 2014 increased by 44% to $15.4 million from $10.7 million in the first six months of 2013. Total revenues were composed of (1) license revenues, which increased by 57% to $7.9 million in the first six months of 2014 from $5.0 million in the same period last year, and (2) maintenance, support and services revenues, which increased by 32% to $7.4 million in the first six months of 2014 from $5.6 million in the same period last year. Operating loss in the first six months of 2014 was $1.7 million, compared to $1.2 million for the same period in 2013. Operating loss for the first six months of 2014 included equity-based compensation expenses totaling $677,000 compared to $306,000 for the same period last year, as well as $591,000 in amortization and expenses related to the acquisitions of Hayes and RepliWeb compared to $373,000 in similar expense in the same period last year. Net loss in the first six months of 2014 was $1.9 million, or ($0.13) per diluted share, compared to a net loss of $1.2 million, or ($0.11) per diluted share, in the same period last year. Cash and cash equivalents were approximately $18.1 million as of June 30, 2014 compared to $16.5 million asof December 31, 2013. The increase is mainly attributable to net cash provided by operating activities of $1.3 million.Shareholders' equity decreased to $29.5 million as of June 30, 2014 compared to $30.1 million as of December 31, 2013. 2 Recent Major Developments Below is a summary of the most significant developments in our company and business since January 1, 2014: · On September 2, 2014 we announced the release of Attunity Maestro 2.0, the latest version of its innovative Big Data management and data distribution platform. · On July 22, 2014 we announced that we are offering a free trial of Attunity CloudBeamfor Amazon Redshift, our award-winning cloud data loading solution, on AWS Marketplace. · On June 3, 2014 we announced the availability of our new Gold Client Solution designed to accelerate SAP HANA adoption and enable rapid deployment of SAP applications in the data center or in the Cloud. · On May 21, 2014 we announced that Attunity CloudBeam, our award-winning cloud data transfer solution, is expanding its offering to support a growing demand and customer base on Amazon Web Services (AWS) Marketplace. · On April 2, 2014, we announced the release of Attunity Maestro 1.0, a new Big Data management platform. Critical Accounting Estimates and Assumptions The preparation of financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.A comprehensive discussion of our critical accounting policies is included in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section in our Annual Report on Form 20-F for the year ended December 31, 2013. 3 Results of Operations The following discussion of our results of operations for the six months periods ended June 30, 2014 and 2013, included in the following table, which presents selected financial information data (in U.S. dollars in thousands) as a percentage of total revenues as well as the percentage change between such periods, is based upon our statements of operations contained in our financial statements for those periods, and the related notes, accompanying this report. Six Month Periods Ended June 30, Percent 2014 Change UNAUDITED Revenues: Software licenses 52
